Citation Nr: 0802355	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  03-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for stress fracture, right inferior and superior 
public ramus.  

2.  Entitlement to an initial compensable evaluation for 
stress fracture, left inferior public ramus. 

3.  Entitlement to an initial compensable evaluation for left 
ankle strain. 

4.  Entitlement to an initial compensable evaluation for 
right foot strain. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

In a March 2006 decision, the Board granted an initial 
evaluation of 10 percent for stress fracture, right inferior 
and superior public ramus, and denied an initial compensable 
evaluation for stress fracture, left inferior public ramus, 
left ankle strain, and right foot strain.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2007, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated in 
that same month, the Court vacated the March 2006 Board 
decision pursuant to the Joint Motion, and remanded the case 
to the Board for readjudication consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Joint Motion, proper notice under the 
Veterans Claims Assistance Act was not satisfied regarding 
the claims for entitlement to an initial evaluation in excess 
of 10 percent for stress fracture, right inferior and 
superior public ramus, entitlement to an initial compensable 
evaluation for stress fracture, left inferior public ramus, 
entitlement to an initial compensable evaluation for left 
ankle strain, and entitlement to an initial compensable 
evaluation for right foot strain. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claims for initial increased 
evaluations for stress fracture, right 
inferior and superior pubic ramus, stress 
fracture, left inferior pubic ramus, left 
ankle strain, and right foot strain.

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claims.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
her stress fracture, right inferior and 
superior public ramus; stress fracture, 
left inferior public ramus; left ankle 
strain; and right foot strain.  Complete 
range of motion studies should be 
performed and the examiner should comment 
on any additional limitation of motion 
resulting from objective signs of pain 
and repetitive movement.  The claims 
folder should be made available to the 
examiner prior to the examination.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

